internal_revenue_service number release date index number ------------------------------------ --------------------------------------------- --------------------------- in re --------------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-127266-04 date date legend trust ---------------------------------------------------------------------------------------------- ----------------------- ------------------------------- ------------------- ----------------------------- ------------------------- --------------------------- --------------------- ----------------------------------------------------------- ------------------- ----------------------------------------------------------- -------- ------------------- ---------------------------- grantor date child trustee trustee city corporation -------------------------------- foundation ----------------------------------------------- bank date court state date county dear ---------- requesting rulings relating to the estate gift and generation-skipping_transfer_tax consequences of modifying trust grantor created trust an irrevocable_trust on date for the benefit child and child’s children date is prior to date trustee and trustee are individuals and currently serve as the trustees of trust resign or for any other reason shall fail or refuse to act as trustee of trust then the division i paragraph c of the trust agreement provides that if a trustee shall die this letter responds to your letter dated date and prior correspondence on date trustee petitioned court to modify trust to allow the trust’s division iv paragraph c of the trust agreement provides that the trustees may plr-127266-04 remaining trustees are authorized to name a successor trustee a successor trustee shall be either a national banking corporation doing business in city and having a then paid in capital stock and surplus totaling not less than dollar_figure or ii corporation make distributions to or for the benefit of child and her children and descendants as shall be reasonably necessary to provide them with reasonable and proper support maintenance and education distributions shall be made first from net_income and then from corpus if net_income is insufficient division iv paragraph h provides that unless sooner terminated trust shall terminate on the twentieth anniversary of the death of the last survivor of grantor’s children and grandchildren living on date beneficiaries to remove and replace trustees and modify the capital requirements for successor corporate fiduciaries the modification will insert a new article z court approved the modifications as follows under state law on date the date court order provides that the judgment shall become effective as of the date that the internal_revenue_service issues a favorable ruling holding that the modifications made under the judgment will not result in the loss of trust’s exemption from the generation-skipping_transfer_tax will not otherwise subject the trusts to the generation-skipping_transfer_tax and will not cause any trust_beneficiary to have a general_power_of_appointment pursuant to sec_2041 or sec_2514 of the internal_revenue_code contrary in the event the trustees have all either died resigned or shall have ceased to serve for any reason those persons who are then living and competent who have attained the age of thirty-five years of age and who are entitled to receive income or principal distributions the powerholders shall have the power to remove any corporate trustee with or without cause be created or organized in the united_states or under the law of the united_states or any state any successor trustee must be a bank with trust powers either state or national or a_trust company with a combined capital and surplus of at least dollar_figure at the time of its appointment the powerholders of a_trust may petition a court having jurisdiction in county to seek the appointment by such court of a bank with trust powers either state or national or a_trust company having at least the minimum capital and surplus required by applicable state or federal_law for that type of entity if such a petition is filed prior to the time the entity to be named as successor trustee has obtained the necessary approvals of the appropriate regulatory agency under state or federal_law any order appointing such entity as a successor trustee shall be contingent upon obtaining such regulatory approvals any such petition must seek the paragraph z will provide that any successor corporate trustee appointed must article z paragraph z will provide that notwithstanding any provision to the paragraph z will provide in relevant part that any removal notice must be by paragraph z will provide that the powers granted to the powerholders under paragraph z will provide that any trustee must not be related or subordinate to plr-127266-04 appointment of a guardian ad litem to represent those beneficiaries of a_trust who are unknown or who are under a legal disability any powerholder within the meaning of sec_672 of the internal_revenue_code article z to appoint a successor trustee shall be exercised by a majority of all such persons whether or not one or more of such persons declines to exercise such powers when there are only two such persons such powers must be exercised jointly and if only one such person qualifies such person shall exercise such powers alone paragraph z will provide that if the power to remove and replace a trustee is exercised by the powerholder with respect to any trust created under article v then in no event may such power be exercised again for such trust for a five year period beginning from the date of the exercise of such power as evidenced by the effective date of the required writing acknowledged instrument signed by all of the powerholders exercising the removal and replacement powers provided for in article z must be actually delivered to the trustee being removed must contain the acceptance of the successor trustee endorsed on it and must include the effective date of such removal and acceptance only be exercised by a person who then qualifies as a powerholder and may not be exercised by an assignee guardian attorney-in-fact or any other agent of the powerholder deemed to be so vested in a fiduciary capacity will not cause trust to lose its generation-skipping_transfer_tax exempt status or otherwise become subject_to the generation-skipping_transfer_tax in addition you have requested a ruling that the proposed modifications to the terms of trust will not result in trust’s beneficiaries possessing a general_power_of_appointment for the trusts taxable_distribution taxable_termination and a direct_skip trust is a generation-skipping_transfer_trust because the trust provisions allow for distributions to one or more generation of beneficiaries below the grantor’s generation paragraph z will provide that the power to remove and replace a trustee may sec_2611 defines the term ageneration-skipping transfer to include a paragraph z will provide that the powers vested in the powerholder shall not be you have requested a ruling that the proposed modifications to the terms of trust sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides rules for determining when a modification plr-127266-04 trust was irrevocable on date the trustees represent that there have been no additions actual or constructive to trust after date under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided for otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust considered a shift in a beneficial_interest in a_trust under sec_26_2601-1 therefore trust will not lose its status as exempt from the generation-skipping_transfer_tax under sec_26_2601-1 accordingly based on the facts submitted and the the proposed modifications to trust are administrative changes and will not be sec_26_2601-1 provides that a modification of the governing plr-127266-04 representations made future distributions from or terminations of trust will not be subject_to the generation-skipping_transfer_tax sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides in part that a donee may have a power_of_appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment appointment created after date shall be deemed a transfer of property by the individual possession such power sec_2514 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate however a power to consume invade or appropriate property for the benefit of the posessor that is limited by an ascertainable sec_2514 provides that the exercise or release of a general power of sec_25_2514-1 of the gift_tax regulations provides in part that a revrul_95_58 1995_2_cb_191 holds that a decedent grantor’s reservation of plr-127266-04 standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment donee may have a power_of_appointment if he has the power remove or discharge a trustee and appoint himself for example if under the terms of the instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of the fiduciary duties is not a power_of_appointment an unqualified power to remove a trustee and to appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent grantor to the trust accordingly the trust corpus is not included in the decedent’s gross_estate under sec_2036 or sec_2038 the ruling notes that the eighth circuit in 973_f2d_1409 8th cir concluded that the decedent had not retained dominion and control_over assets transferred to a_trust by reason of his power to remove and replace the trustee with a party that was not related or subordinate to the decedent accordingly the court held that under sec_25_2511-2 the decedent made a completed_gift when he created the trust and transferred assets to it nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive after the proposed modifications and the death or resignations of the current trustees of trust the individual beneficiaries of trust as powerholders will have an unqualified power either alone or in conjunction with the other beneficiaries to remove a trustee and to appoint a successor corporate trustee the article z modifications restrict any appointment to a successor corporate trustee that is not related or subordinate to any powerholder within the meaning of sec_672 the article z power granted to the trust beneficiaries is not the equivalent of the power referenced in the examples in sec_20_2041-1 and sec_25_2514-1 where an individual may remove a trustee and appoint himself instead the article z power granted to the trust sec_672 defines the term related_or_subordinate_party to mean any except as expressly provided herein no opinion is expressed or implied plr-127266-04 beneficiaries is the equivalent of the power referenced in revrul_95_58 where a replacement trustee may not be related or subordinate to the powerholder within the meaning of sec_672 accordingly based on the facts submitted and the representations made the proposed modifications will not cause any trust_beneficiary to have a general_power_of_appointment under sec_2041 or sec_2514 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosure copy of this letter for sec_6110 purposes
